IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BENITO RIVERA,                         : No. 515 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (PRO PALLET, LLC),               :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.